Case 1:19-cv-04410-JPH-DML Document 42 Filed 04/14/20 Page 1 of 3 PageID #: 234




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RICKY UNDERHILL,                                        )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )       No. 1:19-cv-04410-JPH-DML
                                                         )
 EMILY KARDIS, et al.                                    )
                                                         )
                               Defendants.               )

                ORDER DENYING PLAINTIFF’S MOTION FOR COUNSEL

        Plaintiff Ricky Underhill, an inmate at Plainfield Correctional Facility, filed this civil rights

 action in October 2019. The complaint was screened, dkt. 6, and the defendants have answered it,

 dkts. 30 and 31. Several defendants have asserted an affirmative defense based on Mr. Underhill’s

 failure to exhaust administrative remedies. Dkt. 30. On January 29, 2020, Mr. Underhill filed a

 motion to appoint limited counsel for the purpose of assisting with discovery.

        Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

 § 1915(e)(1) gives courts the authority to “request” counsel. Mallard v. United States District

 Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers willing and

 qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d

 708, 711 (7th Cir. 2014) (“Whether to recruit an attorney is a difficult decision: Almost everyone

 would benefit from having a lawyer, but there are too many indigent litigants and too few lawyers

 willing and able to volunteer for these cases.”).

        Because Mr. Underhill has made reasonable efforts to obtain counsel on his own,

 see dkt. 26-4, the Court must ask, “‘given the difficulty of the case, does the plaintiff appear



                                                     1
Case 1:19-cv-04410-JPH-DML Document 42 Filed 04/14/20 Page 2 of 3 PageID #: 235




 competent to litigate it himself?’” Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d 647,

 654-55 (7th Cir. 2007)). To decide this question, the Court considers “‘whether the difficulty of

 the case—factually and legally—exceeds the particular plaintiff’s capacity as a layperson to

 coherently present it to the judge or jury himself.’” Olson, 750 F.3d at 712 (quoting Pruitt, 503

 F.3d at 655). These questions require an individualized assessment of the plaintiff, the claims, and

 the stage of litigation.

         Mr. Underhill obtained a G.E.D. in 2000. He reads and writes English. His complaint and

 other pleadings demonstrate his ability to make clear, coherent arguments in support of the relief

 he seeks. He has been diagnosed with schizoaffective disorder, bipolar type, and post-traumatic

 stress disorder, but he does not allege or explain how these conditions limit him from litigating

 this case. Mr. Underhill asserts that he does not completely understand the rules of discovery, but

 that makes him no different from most other pro se litigants. In addition, Mr. Underhill has

 substantial litigation experience as this is the tenth civil action he has pursued in this district.

         This case has not yet entered full-fledged merits discovery. Most of the defendants have

 asserted an exhaustion defense, and they have until April 22, 2020, to file a motion for summary

 judgment or take other action regarding that defense. If the defendants file a motion for summary

 judgment, Mr. Underhill will then have an opportunity to respond and point to evidence that he

 did exhaust available administrative remedies.

         The Court finds that Mr. Underhill can litigate this case at this stage without the assistance

 of counsel. Accordingly, his motion for limited appointment of counsel, dkt. [25], is DENIED.

 Should the case proceed to a stage where Mr. Underhill can no longer litigate the case without

 counsel, he may file another motion for assistance with recruiting counsel. In that event,




                                                    2
Case 1:19-cv-04410-JPH-DML Document 42 Filed 04/14/20 Page 3 of 3 PageID #: 236




 Mr. Underhill should use the Court’s form motion for assistance with recruiting counsel. The clerk

 is directed to include that form with Mr. Underhill’s copy of this Order.

 SO ORDERED.

Date: 4/14/2020



 Distribution:

 RICKY UNDERHILL
 953146
 PLAINFIELD – CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Benjamin C. Ellis
 INDIANA UNIVERSITY MAURER SCHOOL OF LAW
 Benjamin.Ellis@atg.in.gov

 Steven John Hosler
 INDIANA ATTORNEY GENERAL
 Steven.Hosler@atg.in.gov

 Jane J. Handley
 INDIANA ATTORNEY GENERAL
 jane.handley@atg.in.gov




                                                 3
